Plaintiff seeks tax refund, claiming that legal and managerial services performed at the behest of decedent (Marion Davies) were rendered her personally and were deductible by her under Sec. 212 of the 1954 Internal Revenue Code as her ordinary and necessary expenses for the production of income or the management of property. On February 14, 1975 Trial Judge David Schwartz filed a recommended opinion (reported at 36 AFTR 75-5868, para. 75-5254, and 75-1 CCH USTC para. 9246), concluding that the payments made by Miss Davies or the estate of Miss *1039Davies under certain agreements to the attorneys were for services rendered to taxpayers other than Miss Davies, namely corporate entities in which Miss Davies was the sole stockholder, that on the record made the expenses for the services were not the ordinary expenses of decedent within the meaning of Sec. 212 and implementing Treasury Regulations, and that accordingly the estate of Miss Davies is not entitled to a deduction of these expenditures. This case came before the court on defendant’s motion that the court adopt the recommended decision as the basis for its judgment, plaintiff having withdrawn a previously filed notice of intention to except. Upon consideration thereof, without oral argument, by order dated October 17,1975 the court granted defendant’s motion, adopted the decision as the basis for its judgment in this case, concluded that plaintiff is not entitled to recover, and dismissed the petition.